Citation Nr: 1225685	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-35 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


ISSUE

1.  Entitlement to the payment of pension benefits for April 2006, the month of the Veteran's death. 

2.  Entitlement to an increased rate of pension based on unreimbursed medical expenses, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to December 1966; he died in April 2006.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her own willful misconduct.  Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3) (2011). 

Payments of VA nonservice-connected pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable family income.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2011).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded. 38 C.F.R. §§ 3.271, 3.272 (2011).  Unreimbursed medical expenses, which were paid within the twelve-month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the maximum annual rate payable.  38 C.F.R. § 3.272 (2011).  Exclusions from countable income for the purpose of determining entitlement to pension also include amounts paid for a Veteran's just debts, expenses of last illness and burial, to the extent such burial expenses were not reimbursed by VA.  38 C.F.R. § 3.272 (2011). 

Upon the death of a Veteran, periodic monetary benefits to which he was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid, will, upon the death of such Veteran, be paid to his spouse.  38 C.F.R. § 3.1000 (2011). 

The record indicates that the Veteran had been receiving nonservice-connected pension since 1998.  The computation of the amount paid to the Veteran was based upon his and the appellant's countable income minus any deductable expenses, including medical expense costs.  The rate at which the Veteran was paid in the calendar years 2004 and 2005 was based upon financial information provided to the RO in December 2003.  In December 2005, the appellant submitted the Report of Medical Expense for calendar year 2004. 

In April 2006, the Veteran died.  The following month, the appellant submitted a claim for dependency and indemnity compensation, death pension, and accrued benefits.  In a letter dated in August 2006, the appellant indicated that the 2004 Medical Expense Report for the Veteran had been mailed to VA on December 7, 2005.  The appellant also noted that the 2005 Medical Expense Report had not been submitted.  

Upon reviewing the claim, in September 2007, the RO denied the appellant's claim for accrued benefits.  After the appellant submitted her Notice of Disagreement with the September 2007 decision, the RO issued a decision dated in September 2008 in which her claim for accrued benefits based on the unreimbursed medical expenses reported for calendar year 2004 was granted because the VA Form 21-8416 was in the claims file prior to the Veteran's death.  In the September 2008 Statement of the Case (SOC), the RO indicated that accrued benefits could not be granted for calendar years 2005 and 2006 because the report of unreimbursed medical expenses submitted by the appellant was not in VA's possession at the time of the Veteran's death.  The RO cited 38 C.F.R. § 3.1000(d)(4), which states that accrued benefits may only be based on the evidence in VA's possession on the date of the beneficiary's death.  

The Board notes that VA's General Counsel has issued opinions relevant to this case which have not yet been considered by the RO.  Essentially, the General Counsel  has held that although information submitted after a Veteran's death may not be considered "evidence in the file at the time of death" for accrued benefits purposes, if the Veteran had in the past supplied evidence of unreimbursed medical expenses that, due to the ongoing nature of his health condition, could be expected to recur in succeeding years (in amounts capable of estimation with a reasonable degree of accuracy), that information could be the basis for a determination that evidence in the file permitted prospective estimation of medical expenses.  See VAOPGPREC 6-93; VAOPGCPREC 12-94; see also Conary v. Derwinski, 3 Vet. App. 109 (1992).  Given the General Counsel Opinion and the nature and amount of the Veteran's unreimbursed medical expenses in years prior to his death, the Board finds that a remand is necessary so that the RO may reconsider the appellant's claim.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Under 38 C.F.R. § 3.20(b), the surviving spouse may be paid death pension or dependency and indemnity compensation for the month in which the Veteran died at a rate equal to the amount of compensation or pension which would have been payable to the Veteran for that month had death not occurred, but only if such rate is equal to or greater than the monthly rate of death pension or dependency and indemnity compensation to which the surviving spouse is entitled.  Otherwise, no payment of death pension or dependency and indemnity compensation may be made for the month in which the Veteran died.  Id.  

In this case, the Board finds that this issue is inextricably intertwined with the issue of entitlement to accrued benefits.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision concerning the other).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating that these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  As such, this issue must also be remanded in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1.  The appellant's claim should be reconsidered, including a review evidence of unreimbursed medical expenses used to calculate the Veteran's pension award during his lifetime to determine whether there are unreimbursed medical expenses which, due to the static or ongoing nature of the Veteran's medical condition, could be expected to be incurred in a like manner in succeeding years in amounts which based on past experience, were capable of estimation with a reasonable degree of accuracy and were verified by the Medical Expense Report submitted by the appellant in January 2007.  If the RO determines that any additional unreimbursed medical expenses may be considered in calculating the Veteran's pension award, the RO should determine whether there are accrued benefits payable to the appellant. 
 
2.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


